DISMISS and Opinion Filed January 28, 2020




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00853-CV

            IN THE INTEREST OF S.L.M., A.L.M., AND H.P.M., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-54002-2014

                            MEMORANDUM OPINION
                         Before Justices Bridges, Molberg, and Carlyle
                                  Opinion by Justice Bridges

       Stating he no longer wishes to pursue this appeal, appellant has filed a motion to dismiss.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

190853F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF S.L.M., A.L.M.,                On Appeal from the 417th Judicial District
 AND H.P.M., CHILDREN                              Court, Collin County, Texas
                                                   Trial Court Cause No. 417-54002-2014.
 No. 05-19-00853-CV                                Opinion delivered by Justice Bridges,
                                                   Justices Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Kelly Marx recover her costs, if any, of this appeal from
appellant Timothy Marx.


Judgment entered January 28, 2020.




                                             –2–